Por cuanto, en el presente caso se trata de una apela-ción contra sentencia en rebeldía registrada por el secretario de la Corte de Distrito de San Jnan en 27 de octubre de 1928; y el apelante pidió y obtuvo una prórroga para presentar la exposición del caso, lo que hizo en 7 de enero de 1929, sin que haya realizado ninguna otra diligencia;
Por cuanto, no aparece que se haya presentado en la se-cretaría de este tribunal la transcripción de autos, ni solici-tado prórroga alguna;
Por cuanto, la exposición del caso no es necesaria ni pro-cedente cuando se trata de sentencia en rebeldía registrada por el secretario, por falta de alegación del demandado;
Por tanto, se desestima la apelación en este caso.
El Juez Presidente Señor del Toro no intervino.